Case: 15-41124      Document: 00513384543         Page: 1    Date Filed: 02/17/2016




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT


                                    No. 15-41124
                                 Conference Calendar
                                                                         United States Court of Appeals
                                                                                  Fifth Circuit

                                                                                FILED
                                                                         February 17, 2016
UNITED STATES OF AMERICA,
                                                                           Lyle W. Cayce
                                                                                Clerk
                                                 Plaintiff-Appellee

v.

ERASMO GERONIMO MENDOZA,

                                                 Defendant-Appellant


                   Appeal from the United States District Court
                        for the Southern District of Texas
                             USDC No. 7:15-CR-444-1


Before DAVIS, SMITH, and PRADO, Circuit Judges.
PER CURIAM: *
       Appealing the judgment in a criminal case, Erasmo Geronimo Mendoza
raises an argument that is foreclosed by United States v. Martinez-Lugo, 782
F.3d 198, 204-05 (5th Cir.) (per curiam), cert. denied, 136 S. Ct. 533 (2015). In
Martinez-Lugo, 782 F.3d at 204-05, we held that an enhancement under
U.S.S.G. § 2L1.2(b)(1)(A)(i) for a prior felony conviction of a drug trafficking




       * Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH
CIR. R. 47.5.4.
    Case: 15-41124    Document: 00513384543     Page: 2   Date Filed: 02/17/2016


                                 No. 15-41124

offense is warranted regardless whether the conviction for the prior offense
required proof of remuneration or commercial activity.
      He also raises an argument that is foreclosed by United States v.
Rodriguez-Escareno, 700 F.3d 751, 753-54 (5th Cir. 2012), which held that a
federal conviction for conspiracy to commit a drug trafficking offense qualifies
for the § 2L1.2(b)(1)(A)(i) enhancement. The motion for summary disposition
is GRANTED, and the judgment of the district court is AFFIRMED.




                                       2